        Case: 3:20-cv-02779-JRK Doc #: 1 Filed: 12/16/20 1 of 9. PageID #: 1




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

 AARON KOPP                                          )   CASE NO.
 2166 Lauderdale Street                              )
 Flint, Michigan 48632                               )   JUDGE
                                                     )
 on behalf of himself and all others similarly       )
 situated,                                           )   PLAINTIFF’S COMPLAINT
                                                     )
            Plaintiff,                               )   (Jury Demand Endorsed Herein)
                                                     )
            vs.                                      )
                                                     )
 PRECISION BROADBAND                                 )
 INSTALLATIONS, INC.                                 )
 c/o Statutory Agent Edna Steininger                 )
 7642 Red Bank Road                                  )
 Westerville, Ohio 43082                             )
                                                     )
            Defendant.                               )



       Now comes Plaintiff Aaron Kopp, by and through counsel, and for his Complaint against

Precision Broadband Installations, Inc. (“Defendant”), states and alleges the following:

                                           INTRODUCTION
       1.         This is a “collective action” instituted by Plaintiff as a result of Defendant’s practice

and policy of failing to pay Plaintiff and other similarly-situated employees overtime

compensation at the rate of one and one-half times their regular rate of pay for the hours they

worked over 40 each workweek, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

201-219 as well as a “class action” pursuant to Fed. R. Civ. P. 23 to remedy violations of the Ohio

Minimum Fair Wage Standards Act (“OMFWSA”), R.C. § 4111.03.

                                    JURISDICTION AND VENUE

       2.         The Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §
        Case: 3:20-cv-02779-JRK Doc #: 1 Filed: 12/16/20 2 of 9. PageID #: 2




1331 and 29 U.S.C. § 216(b).

       3.      The Court has supplemental jurisdiction over Plaintiff’s OMFWSA claims pursuant

to 28 U.S.C. § 1367 because the claims are so related to the FLSA claims as to form part of the

same case or controversy.

       4.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant conducts

business throughout this District and Division and because a substantial part of the events and

omissions giving rise to the claims occurred in this District and Division.

                                            PARTIES

       5.      At all times relevant herein, Plaintiff Aaron Kopp (“Plaintiff”) was a citizen of the

United States and a resident of Flint, Michigan.

       6.      At all times relevant herein, Plaintiff was an employee within the meaning of 29

U.S.C. § 203(e) and R.C. § 4111.03(D)(3).

       7.      At all times relevant herein, Defendant conducted business in the State of Ohio.

       8.      At all times relevant herein, Defendant was an employer within the meaning of 29

U.S.C. § 203(d) and R.C. § 4111.03(D)(2).

       9.      At all times relevant herein, Defendant was an enterprise within the meaning of 29

U.S.C. § 203(r).

       10.     At all times relevant herein, Defendant was an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

       11.     At all times relevant herein, Plaintiff was an employee engaged in commerce or in

the production of goods for commerce within the meaning of 29 U.S.C. §§ 206-207 as he used

tools, products, and equipment that traveled in interstate commerce.

       12.     Written consents to join this action as to Count One, as and when executed by other



                                                   2
        Case: 3:20-cv-02779-JRK Doc #: 1 Filed: 12/16/20 3 of 9. PageID #: 3




individual plaintiffs, will be filed pursuant to 29 U.S.C. § 216(b).

                                    FACTUAL ALLEGATIONS

       13.     Defendant provides broadband installation and service solutions to customers in

Ohio, Michigan, Pennsylvania, Illinois, Kentucky and Florida.

       14.     Defendant has employed Plaintiff as a cable installer since 2016.

       15.     Plaintiff works for Defendant in Toledo, Ohio.

       16.     Other similarly-situated employees were employed by Defendant as cable installers

(also called broadband, cable and internet technicians) throughout Ohio, Michigan, Pennsylvania,

Illinois, Kentucky and Florida.

       17.     Plaintiff and other similarly-situated cable installers were non-exempt employees.

       18.     Plaintiff and other similarly-situated cable installers were paid by the number of

jobs they performed (a job rate).

                            (Failure to Pay Overtime Compensation)

       19.     Plaintiff and other similarly-situated cable installers regularly worked over 40 hours

per week.

       20.     However, Defendant did not allow Plaintiff and other similarly-situated cable

installers to report all of the hours they worked each day and each week, including their travel time

between job sites.

       21.     As a result, Defendant failed to pay Plaintiff and other similarly-situated cable

installers overtime compensation at the rate of one and one-half times their regular rate of pay for

all of the hours they worked over 40 each workweek.

       22.     In addition, Defendant failed to pay Plaintiff and other similarly-situated cable

installers overtime compensation for the overtime hours they were allowed to report each week.



                                                  3
        Case: 3:20-cv-02779-JRK Doc #: 1 Filed: 12/16/20 4 of 9. PageID #: 4




        23.    Defendant knowingly and willfully engaged in the above-mentioned violations of

the FLSA.

                              (Failure to Keep Accurate Records)

        24.    Defendant failed to make, keep and preserve accurate records of the unpaid

overtime worked by Plaintiff and other similarly-situated cable installers.

                            (Defendant Willfully Violated the FLSA)

        25.    Defendant knowingly and willfully engaged in the above-mentioned violations of

the FLSA.

                          COLLECTIVE ACTION ALLEGATIONS

        26.    Plaintiff brings Count One of this action on his own behalf pursuant to 29 U.S.C. §

216(b), and on behalf of all other persons similarly situated who have been, are being, or will be

adversely affected by Defendant’s unlawful conduct.

        27.    The class which Plaintiff seeks to represent and for whom Plaintiff seeks the right

to send “opt-in” notices for purposes of the collective action, and of which Plaintiff himself is a

member, is composed of and defined as follows:

               All current and former cable installers employed by Precision
               Broadband Installations, Inc. at any time between December 16,
               2017 and the present.

        28.    Plaintiff estimates that on average he worked approximately 40 overtime hours per

week, but he was only allowed to report that he worked between 10 and 15 overtime hours per

week.

        29.    Plaintiff is unable to state at this time the exact size of the potential class, by upon

information and belief, avers that is consists of at least several hundred persons.




                                                  4
        Case: 3:20-cv-02779-JRK Doc #: 1 Filed: 12/16/20 5 of 9. PageID #: 5




       30.     This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C. §

216(b) as to claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA. In addition to Plaintiff, numerous current and former employees are

similarly situated with regard to their wages and claims for unpaid wages and damages. Plaintiff

is representative of those other employees and is acting on behalf of their interests as well as his

own in bringing this action.

       31.     These similarly-situated employees are known to Defendant and are readily

identifiable through Defendant’s payroll records. These individuals may readily be notified of this

action, and allowed to opt in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees

and costs under the FLSA.

                               CLASS ACTION ALLEGATION

       32.     Plaintiff brings Count Two of this action pursuant to Fed. R. Civ. P. 23(a) and (b)(3)

on behalf of himself and all other members of the class (“the Ohio Class”) defined as:

               All current and former cable installers employed by Precision
               Broadband Installations, Inc. at any time between December 16,
               2017 and the present.

       33.     The Ohio Class is so numerous that joinder of all class members is impracticable.

Plaintiff is unable to state at this time the exact size of the potential Ohio Class, but upon

information and belief, avers that it consists of at least several hundred persons.

       34.     There are questions of law or fact common to the Ohio Class, including but not

limited to the following:

               (a) whether Defendant failed to pay overtime compensation to its
                   cable installers for hours worked in excess of 40 each
                   workweek; and



                                                  5
         Case: 3:20-cv-02779-JRK Doc #: 1 Filed: 12/16/20 6 of 9. PageID #: 6




               (b) what amount of monetary relief will compensate Plaintiff
                   Aaron Kopp and other members of the class for Defendant’s
                   violation of R.C. §§ 4111.03 and 4111.10.

        35.    The claims of the named Plaintiff are typical of the claims of other members of the

Ohio Class. Named Plaintiff’s claims arise out of the same uniform course of conduct by

Defendant, and are based on the same legal theories, as the claims of the other Ohio Class

members.

        36.    Named Plaintiff Aaron Kopp will fairly and adequately protect the interests of the

Ohio Class. His interests are not antagonistic to, but rather are in unison with, the interests of the

other Ohio Class members. The named Plaintiff’s counsel has broad experience in handling class

action wage-and-hour litigation, and is fully qualified to prosecute the claims of the Ohio Class in

this case.

        37.    The questions of law or fact that are common to the Ohio Class predominate over

any questions affecting only individual members. The primary questions that will determine

Defendant’s liability to the Ohio Class, listed above, are common to the class as a whole, and

predominate over any questions affecting only individual class members.

        38.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.      Requiring Ohio Class members to pursue their claims

individually would entail a host of separate suits, with concomitant duplication of costs, attorneys’

fees, and demands on court resources. Many Ohio Class members’ claims are sufficiently small

that they would be reluctant to incur the substantial cost, expense, and risk of pursuing their claims

individually. Certification of this case pursuant to Fed. R. Civ. P. 23 will enable the issues to be

adjudicated for all class members with the efficiencies of class litigation.




                                                  6
          Case: 3:20-cv-02779-JRK Doc #: 1 Filed: 12/16/20 7 of 9. PageID #: 7




                                        COUNT ONE
                             (Fair Labor Standards Act Violations)

          39.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          40.   Defendant’s practice and policy of not paying Plaintiff and other similarly-situated

cable installers overtime compensation at the rate of one and one-half times their regular rate of

pay for the hours they worked over 40 each workweek violated the FLSA, 29 U.S.C. § 207, 29

C.F.R. 778.111.

          41.   Defendant’s failure to keep records of all of the hours worked each workday and

the total hours worked each workweek by Plaintiff and other similarly-situated cable installers

violated the FLSA, 29 U.S.C. §§ 201-219, 29 C.F.R. 516.2(a)(7).

          42.   By engaging in the above-described practices and policies, Defendant willfully,

knowingly and/or recklessly violated the provisions of the FLSA.

          43.   As a result of Defendant’s practices and policies, Plaintiff and other similarly-

situated employees have been damaged in that they have not received wages due to them pursuant

to the FLSA.

                                         COUNT TWO
                           (Violations of Ohio Revised Code 4111.03)

          44.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          45.   Defendant’s practice and policy of not paying Plaintiff and other similarly-situated

cable installers overtime compensation at the rate of one and one-half times their regular rate of

pay for the hours they worked over 40 each workweek violated the OMFWSA, R.C. § 4111.03.




                                                 7
         Case: 3:20-cv-02779-JRK Doc #: 1 Filed: 12/16/20 8 of 9. PageID #: 8




        46.       By failing to pay Plaintiff and other similarly-situated employees’ overtime

compensation, Defendant willfully, knowingly and/or recklessly violated the provisions of the

OMFWSA, R.C. § 4111.03.

        47.       As a result of Defendant’s practices and policies, Plaintiff and other similarly-

situated employees have been damaged in that they have not received wages due to them pursuant

to the OMFWSA.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, and all those similarly situated, collectively pray that this

Honorable Court:

        A.        Issue an order permitting this litigation to proceed as a collective action, and

certifying the class pursuant to Fed. R. Civ. R. 23(a) and (b)(3);

        B.        Order prompt notice, pursuant to 29 U.S.C. 216(b), to all class members that this

litigation is pending and that they have the right to “opt in” to this litigation;

        C.        Award Plaintiff and the class he represents actual damages for unpaid wages;

        D.        Award Plaintiff and the class he represents liquidated damages equal in amount to

the unpaid wages found due to Plaintiff and the class;

        E.        Award Plaintiff and the class he represents pre- and post-judgment interest at the

statutory rate;

        F.        Award Plaintiff and the class he represents attorneys’ fees, costs, and disbursements;

and

        G.        Award Plaintiff and the class he represents further and additional relief as this

Court deems just and proper.




                                                    8
Case: 3:20-cv-02779-JRK Doc #: 1 Filed: 12/16/20 9 of 9. PageID #: 9




                                       Respectfully submitted,

                                        /s/ Lori M. Griffin
                                       Lori M. Griffin (0085241)
                                       Chastity L. Christy (0076977)
                                       Anthony J. Lazzaro (0077962)
                                       The Lazzaro Law Firm, LLC
                                       920 Rockefeller Building
                                       614 W. Superior Avenue
                                       Cleveland, Ohio 44113
                                       Phone: 216-696-5000
                                       Facsimile: 216-696-7005
                                       lori@lazzarolawfirm.com
                                       chastity@lazzarolawfirm.com
                                       anthony@lazzarolawfirm.com
                                       Attorneys for Plaintiff



                                 JURY DEMAND

Plaintiff demands a trial by jury on all eligible claims and issues.

                                        /s/ Lori M. Griffin
                                       One of the Attorneys for Plaintiff




                                          9
